810 F.2d 194
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re William McCUNE, Petitioner-Appellant.
No. 86-7238.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1986.Decided Jan. 21, 1987.

Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
William McCune, appellant pro se.
PER CURIAM:


1
William Mack McCune, Jr., an inmate incarcerated at the Federal Correctional Institute in Butner, North Carolina, appeals the district court order committing him to the custody of the Attorney General for psychiatric care pursuant to 18 U.S.C. § 4245.   Finding no error, we affirm.


2
On May 3, 1986, the Assistant United States Attorney for the Eastern District of North Carolina filed a motion in district court to determine McCune's mental condition, requesting that he be involuntarily committed to the prison's psychiatric unit.   A hearing to determine McCune's mental condition was held on July 29, 1986.   Based on the testimony and written report of James H. Hilkey, Ph.D., and the testimony and written submission of McCune, the district court found that McCune was in need of treatment.   It therefore ordered that McCune be committed to the custody of the Attorney General pursuant to 18 U.S.C. § 4245.


3
Our review of the record reveals no error in the commitment order.   The district court's determination regarding McCune's mental health is a finding of fact which must be affirmed unless it is clearly erroneous,  United States v. Aponte, 591 F.2d 1247 (9th Cir.1978);   Butler v. United States, 384 F.2d 522 (8th Cir.1967), cert. denied, 391 U.S. 952 (1968), or clearly arbitrary or unwarranted,  United States v. Voice, 627 F.2d 138 (8th Cir.1980);   United States v. Hayes, 589 F.2d 811 (5th Cir.), cert. denied, 444 U.S. 87 (1979).   The district court's finding is supported by the record, and is not erroneous, arbitrary or unwarranted.   Therefore, we affirm the judgment below.   We dispense with oral argument because the record and other materials before the Court indicate that oral argument would not significantly aid the decisional process.


4
AFFIRMED.